Case 1:20-cr-00388-DLC Document 137 Filed 04/27/21 Page 1 of 2

Barry GoLpserc, P.C.
ATTORNEY AT Law
i Park PLace, Suire 903
New Yorx, New YorkK 10007

(987) 682-0364
April 26, 2021

Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY. 10007

VIA ECF
Re: United States vs. Mario Reynoso-Hiciano
Case No 20-Cr. 388 (DLC)

Dear Judge Cote:
As the Court is aware, I represent the above named defendant. Mr. Reynoso-Hiciano

entered a plea of guilty on February 4, 2021. The Court set a sentencing date of May 7th, 2021.
The Court also set a defense submission date of April 23, 2021. At this time, [ am respectively
Tequesting an additional time, until May 3, 2021, to file our defense submission. This request is
made based on COVID-19 and my inability to meet with Mr. Reynoso-Hiciano’s family as well
as a language barrier. I have spoken to Assistant United States Attorney Daniel Wolf, who has no
objection to this request. The government however, would request an additional day to May 4,
2021, to file their submission.

Additionally, in response to questions posed by the Court, please be advised that I have
spoken to my client and he consents to proceed via video conference technology. If video
conference technology is not available, he will consent to proceed via telephone conference.
Thank you for your anticipated consideration in this matter. If you have any questions please

feel free to contact my office.

Yours Truly,
s/Barry Goldberg
Barry Goldberg, Esq. SO ORDERED:

 

 
Case 1:20-cr-00388-DLC Document 137 Filed 04/27/21 Page 2 of 2

CC, AUSA DANIEL WOLF

 
